t c no united_states tax_court tom i lincir and diane c lincir petitioners v commissioner of internal revenue respondent’ docket no filed date ps are liable for deficiencies in and additions to their federal_income_tax liabilities for the taxable years through including interest at the increased rate prescribed under sec_6621 i r c and the interest sensitive addition_to_tax under sec_6653 i r c for and the parties agree that ps are entitled to refunds for overpayments for the taxable years and that would partially offset the deficiencies for the earlier years ps contend that the court's decision for the taxable years through should state that the penalties due under sec_6621 and sec_6653 are to be determined after the application of the interest-netting rules of sec_6621 held the court lacks jurisdiction in this deficiency proceeding to determine the impact if any of the so-called interest-netting rule under sec_6621 i r c on the computation of the sec this supplements lincir v commissioner tcmemo_1999_98 c i r c interest held further because r has not computed the amount of statutory interest payable under sec_6601 i r c the question of the impact of sec_6621 i r c if any on the computation of the addition_to_tax under sec_6653 i r c is not ripe for consideration michael d savage for petitioners gary d kallevang for respondent supplemental opinion dawson judge this matter is before the court for resolution of the parties' dispute over the terms of the decision to be entered in this case pursuant to rule although the parties generally agree as to the decision to be entered in this case petitioners contend that it should include the following statement the penalties due under sec_6621 and sec_6653 are to be determined after the application of the interest-netting rules of sec_6621 respondent opposes the inclusion of the preceding statement in the decision as explained in detail below the decision will not include the disputed statement background during the taxable years through tom i lincir and diane c lincir petitioners reported tax losses related to unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure their participation in tax_shelter programs known as the arbitrage carry gold trading program promoted by futures trading inc the fti program and the treasury bill option and stock forward transactions promoted by merit securities inc the merit securities program in and petitioners reported taxable gains from offsetting straddle transactions carried out in connection with the merit securities program respondent determined deficiencies in and additions to petitioners’ federal_income_tax liabilities for the taxable years through based upon the disallowance of losses that petitioners claimed with respect to the fti and merit securities programs respondent also determined that petitioners are liable for interest computed at the increased rate prescribed in sec_6621 sec_6621 interest for each of the years in issue respondent also determined that petitioners are liable for additions to tax under sec_6653 for and petitioners filed a timely petition contesting respondent's determinations they subsequently agreed that adjustments related to their participation in the merit securities program would be redetermined in the same manner as certain test cases in the test cases reported as leema enterprises inc v commissioner tcmemo_1999_18 the court disallowed all losses related to the merit securities program on the alternative grounds that the program lacked economic_substance and merit securities program participants failed to meet the statutory q4e- requirements for deducting the losses in dispute because their primary objective was to obtain tax benefits petitioners entered into a second stipulation in which they agreed that all transactions related to the fti program would be ignored for federal_income_tax purposes although petitioners made one partial payment of approximately dollar_figure in against their liability for the taxable years through the parties agree that petitioners have underpayments for those taxable years on which interest continues to accrue the parties also agree that petitioners are entitled to refunds for outstanding overpayments for the taxable years and attributable to the gains that petitioners reported in those years on transactions associated with the merit securities program ’ after the disposition of the substantive tax_shelter adjustments described above the court conducted a trial to redetermine petitioners’ liability for additions to tax and sec_6621 interest in lincir v commissioner tcmemo_1999_98 the court sustained respondent's determinations that petitioners are liable for various additions to tax including sec_6653 for and and sec_6621 c interest for the years in issue we subseguently ordered the on or about date to avoid a whipsaw in the event the court were to sustain respondent's disallowance of losses claimed in the taxable years before the court petitioners filed protective claims for refunds of the taxes paid in and on the gains reported in those years - - parties to submit an agreed decision or separate computations for entry of decision pursuant to rule although the parties generally agree with respect to the terms of the court's decision petitioners contend that the decision should state that the computations of the addition_to_tax under sec_6653 and sec_6621 interest are subject_to and will be reduced by the new interest-netting rule contained in sec_6621 respondent counters the guestion of the applicability of sec_6621 in respect of the computation of sec_6621 interest is not ripe for consideration in this deficiency proceeding and sec_6621 does not affect the computation of the addition_to_tax under sec_6653 discussion sec_6621 enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 provides to the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period in sum sec_6621 provides that for any period during which a taxpayer is simultaneously liable for an underpayment_of_tax and entitled to a refund for an overpayment_of_tax in an equivalent amount the net rate of interest on such amount shall be zero sec_6621 interest respondent argues that the question whether the interest-- netting rule affects the computation of sec_6621 interest is not ripe for consideration in this deficiency proceeding citing the principle that the court generally lacks jurisdiction in a deficiency proceeding to redetermine interest respondent argues that the parties have not computed the amount of statutory interest due from petitioners and thus the parties are unable to compute the amount of increased interest due under sec_6621 respondent contends that the legal question of the effect of sec_6621 is a matter that may only be raised within the context of a supplemental proceeding brought pursuant to sec_7481 c sec_7481 enacted in the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3342 confers jurisdiction on the court to resolve disputes over respondent's postdecision computation of statutory interest see note to rule t c sec_7481 c provides in pertinent part sec_7481 jurisdiction over interest determinations ---notwithstanding subsection a if- an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary and continued - petitioners assert that because the court has jurisdiction to redetermine their liability for sec_6621 interest the court also has jurisdiction to determine how such increased interest is computed petitioners further assert that a plain reading of the applicable provisions leads to the conclusion that the amounts that they owe pursuant to sec_6621 an item that is tied directly to the rate of interest under sec_6621 will be substantially reduced when computed pursuant to the interest-netting rule the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 88_tc_1175 85_tc_527 it is well settled that this court's jurisdiction to redetermine a deficiency in tax generally does not extend to statutory interest imposed under sec_6601 see bax v continued within year after the date the decision of the tax_court becomes final under subsection a the taxpayer files a petition in the tax_court for a redetermination that the amount of interest claimed by the secretary exceeds the amount of interest imposed by this title then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest and the amount of any such overpayment - - commissioner 13_f3d_54 2d cir affg an order of this court liv corp v commissioner 64_tc_589 see also asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir in particular sec_6601 e provides that interest prescribed by sec_6601 is treated as tax except for purposes of subchapter_b of chapter relating to deficiency procedures because the effect of such language is to exclude interest from the definition of a tax for purposes of sec_6211 it follows that such interest does not constitute a deficiency within the meaning of that provision see 107_tc_249 95_tc_209 for this reason the court's decision documents normally will not include a reference to a taxpayer's liability for statutory interest see thomas v commissioner tcmemo_1994_291 consistent with sec_6601 the court does have jurisdiction to redetermine statutory interest where a taxpayer has properly invoked the court's overpayment jurisdiction pursuant to sec_6512 see 97_tc_548 in 110_tc_291 we held that the court had jurisdiction under sec_6512 to review the taxpayers' claim that they had overpaid statutory interest for the years in issue --- - where the commissioner had rejected the taxpayers' request pursuant to sec_6402 to offset the tax deficiencies and interest for the years before the court against the taxpayers' overpayments for earlier years unlike the taxpayers in winn- dixie stores inc subs v commissioner supra petitioners have not paid in full the agreed deficiencies with interest accordingly petitioners cannot invoke the court's overpayment jurisdiction despite the court's general lack of jurisdiction to redetermine a taxpayer's liability for statutory interest ina deficiency proceeding the court does have jurisdiction under sec_6621 to determine whether a taxpayer is liable for increased interest sec_6621 originally codified as sec_6621 and applicable with respect to interest accruing after date provides that interest payable under sec_6601 will be computed at a rate equal to percent of the normal rate provided under sec_6601 on any substantial_underpayment of tax attributable to a tax-motivated transaction sec_6621 provided in pertinent part jurisdiction of tax_court --in the case of any proceeding in the tax_court for a redetermination of a deficiency the tax_court shall also have jurisdiction to determine the portion if any of such deficiency former sec_6621 was added to the internal_revenue_code by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 sec_6621 was redesignated sec_6621 by the tax_reform_act_of_1986 publaw_99_514 sec c a - c 100_stat_2085 sec_6621 was repealed by sec b of the omnibus budget reconciliation act of publaw_101_239 103_stat_2106 effective with respect to returns the due_date for which is after date -- - which is a substantial_underpayment attributable to tax_motivated_transactions in sum sec_6621 establishes a limited exception to the general_rule that this court lacks jurisdiction over statutory interest by providing that in a proceeding for redetermination of a deficiency this court has jurisdiction to determine the portion if any of such a deficiency that is a substantial_underpayment attributable to a tax-motivated transaction based upon the plain language of sec_6621 we conclude that congress limited the court's jurisdiction ina deficiency proceeding to determining the portion of a deficiency that will be subject_to increased interest under sec_6621 in this connection we conclude that congress did not intend for the court to compute or otherwise instruct respondent how to compute sec_6621 interest in the context of a deficiency proceeding sec_6653 contrary to respondent's argument with respect to sec_6621 respondent asserts that the court can reach the question regarding the effect of sec_6621 on the computation of the addition_to_tax under sec_6653 respondent maintains although respondent contends that petitioners will be able to raise the question of the impact of sec_6621 on the computation of increased interest under sec_6621 pursuant to a supplemental proceeding brought under sec_7481 the scope of the court's jurisdiction ina sec_7481 proceeding is not properly before the court at this time and we express no opinion on the point however that sec_6621 does not affect the computation of the addition_to_tax petitioners contend that the proper application of sec_6621 will have the effect of reducing the amount of the addition_to_tax under sec_6653 a because there should not be any interest due with respect to the portion of petitioners’ income_tax liabilities for the years in issue that is offset by petitioners' income_tax overpayments for and sec_6653 provides that if a portion of an underpayment is attributable to negligence the taxpayer shall be liable for an addition_to_tax in an amount equal to percent of the interest payable under sec_6601 the specific amount of a taxpayer's liability for the addition_to_tax under sec_6653 is dependent upon a computation of statutory interest payable under sec_6601 to date respondent has not assessed or otherwise computed the statutory interest payable under sec_6601 in this case in short respondent cannot make such a computation until the court has entered its decision because respondent has not computed the amount of statutory interest payable under sec_6601 any question pertaining to the correct computation of the addition_to_tax under sec_6653 is premature and is not ripe for consideration we note that until respondent computes and enters an assessment for the addition_to_tax under sec_6653 it is unclear whether the present computational dispute will materialize into a concrete controversy conclusion consistent with the preceding discussion include the statement proffered by petitioners the decision in this case instead the court decision consistent with the proposed decision respondent the court will not to be entered in will enter a submitted by accordingly upon due consideration of the parties’ contentions and for cause an appropriate decision will be entered we express no view regarding the appropriate forum or proceeding in which any such controversy might be resolved
